DETAILED ACTION
	
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Chau on 4/1/2021.
	The application has been amended as follows: 
 In claim 9, replace “claim 6” with – claim 4 --.
In claim 11, replace “claim 3” with – claim 4 --.
In claim 12, replace “claim 4” with – claim 7 --.
Please cancel claim 10.
Allowable Subject Matter
Claims 1,4,7-9,11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a vehicle speed determination unit configured to determine whether or not a speed of a vehicle in which the on-board power supply system is installed is within 
an output voltage instruction unit configured to give an instruction to increase an output voltage of the alternator to a voltage that is greater than a reference voltage, if it is determined by the battery state determination unit that the state of the battery is not the predetermined normal state, if it is determined by the vehicle speed determination unit that the speed of the vehicle is within the predetermined low speed range, and if it is determined by the position determination unit that the position of the vehicle meets the positional condition, wherein the vehicle speed determination unit determines whether or not the speed of the vehicle is within the low speed range based on an output from a sensor installed in the vehicle, and the position determination unit determines that the positional condition is met in at least one of cases where the position of the vehicle is in a predetermined parking vicinity area and where the position of the vehicle is in a predetermined intersection vicinity area, in combination with the remaining limitations of independent claims.
Claim 4:  a vehicle speed determination unit configured to determine whether or not a speed of a vehicle in which the on-board power supply system is installed is within a predetermined high speed range; a position determination unit configured to determine whether or not a position of the vehicle meets a predetermined positional condition; and an output voltage instruction unit configured to give an instruction to increase an output voltage of the alternator to a voltage that is greater than a reference voltage, if it is determined by the battery state determination unit that the state of the battery is not the predetermined normal state, if it is determined by the vehicle speed determination unit that the speed of the vehicle is within the predetermined high speed range, and if it is determined by the position determination unit that the position of the vehicle meets the positional condition, wherein the vehicle speed determination unit determines whether or not the speed of the vehicle is within the high speed range based on an output from a sensor installed in the vehicle, and the position determination unit determines that the positional condition is met in at least one of cases where the position of the vehicle is in a predetermined curve vicinity area on a predetermined arterial road and where the position of the vehicle is in a predetermined change-to-low-speed prospective area on a predetermined arterial road , in combination with the remaining limitations of independent claims.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859